DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Raubuck et al (5,807,185) hereinafter (Raubuck) in view of Bryan et al (5,672,16) hereinafter (Bryan).
Claim 1, Raubuck discloses an apparatus for supporting a human player while standing and ambulating on a playing surface, and for propelling a playing object across a playing surface, said apparatus comprising: 
a frame (combination of frame 18 having first 14 and second 16 extensions, for adjustably attaching to the frame of a wheelchair 12; figures 2 and 4) with a height and width sized for a human player, which frame provides support to said standing and ambulating player (Raubuck teaches the device is intended to allow handicapped and wheelchair bound people to participate in physical education activities, such as baseball, golf and hockey, etc.; column 2, lines 1-6, recites that the handicapped person can stand directly in front of the wheelchair and activate the device; column 2, lines 51-58, additionally teaches that a pair of stabilizers are attached to the frame giving the handicapped person the ability to stand up from the wheelchairs);
surface contact elements (the wheelchair includes a plurality of wheels which allows the assembly to roll on a support surface) which are situated on the bottom of said frame (figure 1), which surface contact elements glide or roll along said playing surface; 
one or more movable propulsion devices (bat 54 as shown in figure 2 and/or bottom portion of club 70 as shown in figure 4) mounted at said playing surface to contact a playing object, and 
one or more hand controls (handle 66; column 4, lines 27-41, lines 66-67 and column 5, lines 1-9) which operate said propulsion device through a mechanism connecting said hand controls with said propulsion device.
It is the Examiner’s position that the Raubuck reference meets the claimed limitation. Nevertheless for the sake of argument, Raubuck discloses the claimed device with the exception of the training apparatus being capable of releasably attaching to an ambulatory device other than a wheel chair.  However, as disclosed by Bryan (column 3, lines 6-11) it is known in the art to attach a training device to a variety of different ambulatory devices such as wheelchairs, walkers, scooters, motorized carts or even a golf cart.  It would have been obvious to one of ordinary skill in the art to have utilized an alternative ambulatory device for Raubuck’s training attachment given that Bryan teaches such is desireable in order to accommodate both handicapped people and wheelchair bound people to participate in sporting events.
Claim 2, Raubuck shows the width and height of said frame are adjustable (column 2, lines 7-14).
Claim 3, Raubuck shows said one or more propulsion device comprises hockey stick blades (column 5, lines 10-12).
Claim 4, Raubuck shows said one or more propulsion device comprises pinball flipper paddles (figure 4 shows the blade substantially resembles a pinball flipper-like paddle).
Claim 5, Raubuck shows said one or more propulsion device is interchangeable (column 5, lines 10-20).
Claim 6, Raubuck shows said surface contact elements comprise wheels (figure 1 shows a plurality of wheels).
Claim 9, Raubuck further shows said frame is decoratively shaped to resemble a recognizable form (the frame is in the shape of a wheel chair).
Claims 10-11, Raubuck discloses the claimed device with the exception of the frame and the one or more propulsion devices resembling one or more animals and/or decoratively shaped to resemble natural appendages.  It has been held that a change in shape and/or form is generally recognized as a matter of obvious change in aesthetics which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed frame and/or the propulsion device was significant. In re Dailey, 149 USPQ 47 (CCPA 1976).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Sellke (7,850,576).
Claim 7, Raubuck as modified above discloses the claimed device with the exception of the surface contact elements are and comprises one or more of skis, skate blades, casters, runners, rollers and wheels.  However, as disclosed by Sellke (figures 2-3; column 6, lines 1-17) it is known in the art to removably attach different types of attachments i.e. base/feet/rollers etc. for the support frame support.  It would have been obvious to one of ordinary skill in the art to have used such an attachment for Raubuck’s modified frame given that Sellke teaches such is desireable in order to facilitate movement on different type support surfaces.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Salvan (8,973,935).
Claim 8, Raubuck as modified above discloses the claimed device with the exception of lighting incorporated into the apparatus.  However, as disclosed by Salvan (column 7, lines 42-44) it is known in the art to incorporate lighting on wheelchairs.  It would have been obvious to one of ordinary skill in the art to have used such lighting for Raubuck’s assembly given that Salvan teaches such is an appropriate manner to provide lighting when ambient light is low or not available.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Raubuck et al (5,807,185) hereinafter (Raubuck) in view of Bryan et al (5,672,16) hereinafter (Bryan) and Farley et al (8,303,421) hereinafter (Farley).
Claim 12, Raubuck discloses an apparatus for supporting a human player while standing and ambulating on a playing surface, said apparatus comprising: 
a frame (combination of frame 18 having first 14 and second 16 extensions, for adjustably attaching to the frame of a wheelchair 12; figures 2 and 4) with a height and width sized for a human player, which frame provides support to said standing and ambulating player (Raubuck teaches the device is intended to allow handicapped and wheelchair bound people to participate in physical education activities, such as baseball, golf and hockey, etc.; column 2, lines 1-6, recites that the handicapped person can stand directly in front of the wheelchair and activate the device; column 2, lines 51-58, additionally teaches that a pair of stabilizers are attached to the frame giving the handicapped person the ability to stand up from the wheelchairs);
surface contact elements (the wheelchair includes a plurality of wheels which allows the assembly to roll on a support surface) which are situated on the bottom of said frame (figure 1), which surface contact elements glide or roll along said playing surface; 
It is the Examiner’s position that the Raubuck reference meets the claimed limitation. Nevertheless for the sake of argument, Raubuck discloses the claimed device with the exception of the training apparatus being capable of releasably attaching to an ambulatory device other than a wheel chair.  However, as disclosed by Bryan (column 3, lines 6-11) it is known in the art to attach a training device to a variety of different ambulatory devices such as wheelchairs, walkers, scooters, motorized carts or even a golf cart.  It would have been obvious to one of ordinary skill in the art to have utilized an alternative ambulatory device for Raubuck’s training attachment given that Bryan teaches such is desireable in order to accommodate both handicapped people and wheelchair bound people to participate in sporting events.
Raubuck as modified above discloses the claimed device with the exception of the device being used to play laser-tag, one or more lights mounted on the frame and configured to emit one or more visible light and infrared light, and one or more sensors mounted on the frame configured to detect the infrared light. However, as disclosed by Farley (document in its entirety) it is known in the art to play a laser-tag game having one or more lights mounted on the frame and configured to emit one or more visible light and infrared light, and one or more sensors mounted on the frame configured to detect the infrared light.  It would have been obvious to one of ordinary skill in the art to have utilized the ambulatory device of Raubuck’s for a laser-tag game given that Farley teaches such an electronic tag game can be played by one or more players.  


Claim 13, Raubuck shows wherein said frame is capable of fitting through a course or maze.
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 14, Raubuck shows the width and height of said frame are adjustable (column 2, lines 7-14).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 12 above, and further in view of Sellke (7,850,576).
Claim 17, Raubuck as modified above discloses the claimed device with the exception of the surface contact elements are and comprises wheels.  However, as disclosed by Sellke (figures 2-3; column 6, lines 1-17) it is known in the art to removably attach different types of attachments i.e. base/feet/rollers etc. for the support frame support.  It would have been obvious to one of ordinary skill in the art to have used such an attachment for Raubuck’s modified frame given that Sellke teaches such is desireable in order to facilitate movement on different type support surfaces.
Claim 18, Raubuck as modified above discloses the claimed device with the exception of the surface contact elements are and comprises one or more of skis, skate blades, casters, runners, rollers and wheels.  However, as disclosed by Sellke (figures 2-3; column 6, lines 1-17) it is known in the art to removably attach different types of attachments i.e. base/feet/rollers etc. for the support frame support.  It would have been obvious to one of ordinary skill in the art to have used such an attachment for Raubuck’s modified frame given that Sellke teaches such is desireable in order to facilitate movement on different type support surfaces.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Raubuck et al (5,807,185) hereinafter (Raubuck) in view of Bryan et al (5,672,16) hereinafter (Bryan) and Sellke (7,850,576).
Claim 19, Raubuck discloses an apparatus for supporting a human player while standing and skating on an ice playing surface, and for propelling a playing object across an ice playing surface, said apparatus comprising:
a frame (combination of frame 18 having first 14 and second 16 extensions, for adjustably attaching to the frame of a wheelchair 12; figures 2 and 4) with a height and width sized for a human player, which frame provides support to said standing and ambulating player (Raubuck teaches the device is intended to allow handicapped and wheelchair bound people to participate in physical education activities, such as baseball, golf and hockey, etc.; column 2, lines 1-6, recites that the handicapped person can stand directly in front of the wheelchair and activate the device; column 2, lines 51-58, additionally teaches that a pair of stabilizers are attached to the frame giving the handicapped person the ability to stand up from the wheelchairs);
surface contact elements (the wheelchair includes a plurality of wheels which allows the assembly to roll on a support surface) which are situated on the bottom of said frame (figure 1), which surface contact elements are capable of gliding or rolling along said playing surface capable of gliding along said ice playing surface; 
one or more movable propulsion devices (bat 54 as shown in figure 2 and/or bottom portion of club 70 as shown in figure 4) mounted at said ice playing surface to contact a playing object, and 
one or more hand controls (handle 66; column 4, lines 27-41, lines 66-67 and column 5, lines 1-9) which operate said propulsion device through a mechanism connecting said hand controls with said propulsion device.
It is the Examiner’s position that the Raubuck reference meets the claimed limitation. Nevertheless for the sake of argument, Raubuck discloses the claimed device with the exception of the training apparatus being capable of releasably attaching to an ambulatory device other than a wheel chair.  However, as disclosed by Bryan (column 3, lines 6-11) it is known in the art to attach a training device to a variety of different ambulatory devices such as wheelchairs, walkers, scooters, motorized carts or even a golf cart.  It would have been obvious to one of ordinary skill in the art to have utilized an alternative ambulatory device for Raubuck’s training attachment given that Bryan teaches such is desireable in order to accommodate both handicapped people and wheelchair bound people to participate in sporting events.
Raubuck as modified above discloses the claimed device with the exception of the surface contact elements glide along the ice playing surface.  However, as disclosed by Sellke (figures 2-3; column 6, lines 1-17) it is known in the art to removably attach different types of attachments i.e. base/feet/rollers etc. for the support frame support.  It would have been obvious to one of ordinary skill in the art to have used such an attachment for Raubuck’s modified frame given that Sellke teaches such is desireable in order to facilitate movement on different type support surfaces.
Response to Arguments
Applicant's arguments filed 17 June 2022 have been fully considered but they are not persuasive.  Claims 1 and 12 have been amended to clarify that the player is standing and not sitting.  As noted above Raubuck teaches that the device allows a user to stand.  The examiner believe that is sufficient teaching for the recited limitation. Nevertheless, the patent to Bryan has been introduced which clearly teaches that the training device is capable of attachment to different types of ambulatory devices.  With regards to claim 12 as currently amended to recite “laser-tag”, the patent to Farley has been introduced which teaches the newly added limitations pertaining to a laser-tag game.  With regards to newly added claim 19 being for use on ice, Raubuck as modified in view of Bryan and Sellke is believed to meet the claimed limitations.  It is noted that Raubuck is capable of use on ice since Raubuck teaches using the device with a hockey stick and puck.
It is the examiner’s position that the prior art of record read on the pending claims.  If applicant believes that the claimed device includes features that is not taught by the prior art of record, then such features should be claimed or better claimed.  The applicant(s) and their representative are welcome to call the examiner if assistance or clarification would be helpful in order to pass this application to issue.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
10 September 2022